Citation Nr: 0714973	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  06-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from  January 1946 to 
July 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  
In his November 2006 substantive appeal, the veteran checked 
the box on that VA Form 9 indicating that he wanted a hearing 
before a member, or members, of the Board at the Washington, 
D.C., Central Office.  In February 2007, the veteran was 
notified that his hearing was scheduled for May 1, 2007.  In 
March 2007, the veteran submitted a timely request to 
reschedule his Board hearing from Washington, D.C., to Waco, 
Texas.  See 38 C.F.R. § 20.702(c) (an appellant may request a 
different date for a hearing within 60 days from the date of 
the letter of notification, or not later than two weeks 
before the scheduled hearing date, whichever is earlier).  
Accordingly, this appeal is REMANDED to the RO, via the 
Appeals Management Center, in Washington, D.C., for the 
following action:  

Schedule the veteran for a Travel Board 
Hearing at the RO in Waco, Texas.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


